UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7930



ANTHONY BERNARD LEE,

                                           Petitioner - Appellant,

          versus


STEPHEN GAL, Warden; UNITED STATES ATTORNEY,
United States Attorney for the District of
South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-00-2409-2-23)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Bernard Lee, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Bernard Lee appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Lee v. Gal, No. CA-00-2409-2-23 (D.S.C. Sept. 27, 2001).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2